Citation Nr: 0843289	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back condition, 
diagnosed as lumbar strain and bulging annulus at L3-4 and 
L4-5.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to May 1976 
and from November 1976 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The RO sent the veteran a VCAA notice letter in March 2006 
having the intent of satisfying the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the notice 
required by the VCAA in a claim to reopen a previously denied 
claim.  However, the notice letter fell short of the 
statutory requirements.  The RO failed to advise the veteran 
of the reason for the previous denial of service connection 
by the Board in July 1999.  The notice required by Kent is 
required.  

Additionally, it appears that the veteran has applied for 
disability benefits from the Social Security Administration 
(SSA).  These records should be obtained on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, efforts should be undertaken to ensure that the 
veteran's complete treatment records have been obtained from 
the VA treatment facilities in Tuskegee, Oklahoma, Brooklyn, 
New York, and Columbus, Georgia, dated from November 1993 to 
July 1996; as well as records from the San Juan, Puerto Rico, 
VA treatment facility dated from January 1989 to December 
1990 and from November 1993 to July 1996.

Finally, the RO afforded the veteran a VA examination in 
September 2006.  However, the examiner's final opinion seems 
to focus on osteopenia and osteoporosis, rather than lumbar 
strain and bulging annulus at L3-4 and L4-5.  Accordingly, 
the veteran should be afforded a new examination on remand.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claim 
for service connection for a low back 
condition, diagnosed as lumbar strain 
and bulging annulus at L3-4 and L4-5.  
This notice should include an 
explanation of what the evidence must 
show to reopen this claim that was 
denied by the Board in July 1999.  The 
veteran should be informed of the basis 
for the previous denial and what the 
evidence must show in order to reopen 
his particular claim.  The veteran 
should also be informed of the 
information and evidence that VA will 
seek to obtain and that he is expected 
to provide.  

2.  Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

3.  Make arrangements to obtain the 
veteran's complete treatment records 
for his low back from the VA treatment 
facilities in Tuskegee, Oklahoma, 
Brooklyn, New York, and Columbus, 
Georgia, dated from November 1993 to 
July 1996; and from the San Juan, 
Puerto Rico, VA treatment facility 
dated from January 1989 to December 
1990 and from November 1993 to July 
1996.

4.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report, and the examination 
report must reflect that the claims 
folder has been reviewed.  All 
indicated tests and studies should be 
performed.

The examiner should state whether it is 
at least as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed lumbar spine 
disorder (i.e., lumbar strain and 
bulging annulus at L3-4 and L4-5) had 
its onset during active service or is 
related to any in- service finding or 
event.

Complete rationale must be provided for 
all opinions and conclusions reached.

5.  Finally, readjudicate the veteran's 
pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

